                                                                       USDCSDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  'I BI.ECTltONlt"'.t\-i.f'!
                                                                  f.
                                                                       DOCUME.NT
-------------------------------------------------------X          if, DfJC     I·                      "'
TOUCHSTREAM TECHNOLOGIES, INC., :
                                                                  ., o·-
                                                                     •
                                                                          ''"fE mi
                                                                         il   i
                                                                                . --.    ·~---·--···..
                                                                                   .'1:.:-r·
                                                                       ......     _.&~j.


                                   Plaintiff,

                          V.
                                                               MEMORANDUM AND ORDER
VIZBEE, INC.,
                                                                 17-CV-6247 (PGG) (KNF)
                                    Defendant.
-------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        Before the Court is plaintiffTouchstream Technologies, Inc.'s ("Touchstream") motion

for "leave pursuant to Rules 15, 16, and 21 of the Federal Rules of Civil Procedure to File

Second Amended Complaint" to add Darren Feher ("Feher") and Prashanth Pappu ("Pappu"),

co-founders of defendant Vizbee, Inc. ("Vizbee"), "as defendants in this case as personally liable

for inducing Vizbee's infringement of the Patents-in-Suit." The defendant opposes the motion.

                                    PLAINTIFF'S CONTENTIONS

        The plaintiff seeks to add claims against Feher and Pappu "[a]s a result of new facts

recently discovered during expert discovery," asserting:

        Touchstream submitted an expert report addressing the quantum of compensation
        to which Touchstream is entitled as a result of Vizbee's infringement.
        Touchstream's damages expert opined that the reasonable royalty damages that
        Vizbee should pay in this matter if liability is found is a range between $1 million
        to over $8 million based on certain identified factors. In response to this damages
        claim, Vizbee's'counsel suggested during expert deposition questioning last month
        that Vizbee does not have adequate funds to pay even a reasonable royalty as
        damages. Vizbee's counsel takes the position that Touchstream's damages claims
        are unreasonable because if Vizbee had to pay them, then Vizbee would be driven
        into bankruptcy based upon its balance sheet. . . . Through [Touchstream' s
        expert's] deposition, Vizbee's counsel has now made clear that Vizbee is taking the
        position that Vizbee as a company, cannot satisfy certain adverse judgments above
        a threshold amount that may result from the case.


                                                           1
       The plaintiff contends that the amended complaint is not futile because it asserts that

"Feher and Pappu control Vizbee" and, "before filing this action, [they] have intentionally

induced infringement" of those patents by Vizbee while having "actual knowledge": (a) of

Touchstream's patent Nos. 8,356,251, 8,782,528 and 8,904,289; and (b) "that their actions would

induce Vizbee to directly infringe" those patents "with intent to cause that inducement."

According to the plaintiff, Feher and Pappu "should be added as parties so that they may be held

jointly and severally liable for inducing infringement of Touchstream's Patents-in-Suit." The

plaintiff asserts that Vizbee, Feher and Pappu will not be prejudiced by the amendment because:

(1) "no additional discovery is needed as the facts and allegations underlying the induced

infringement claims against" Feher and Pappu arise out of the same facts underlying the

infringement claims against Vizbee; and (2) the amendment will not cause any significant delay.

The plaintiff contends that it acted diligently in seeking leave to amend because it was unaware

ofVizbee's "position that Vizbee, as a company, cannot satisfy adverse judgments above a

threshold amount that may result from the case, and thus Vizbee may try to escape financial

responsibility for any damages resulting from this case by claiming insufficiency of funds."

                              DEFENDANT'S CONTENTIONS

       The defendant contends that the plaintiff did not show good cause for its untimely

proposed new allegations against Feher and Pappu because: (a) when it commenced this action,

it already had all the facts about Feher's and Pappu's role at Vizbee that form the basis for new

claims against them; and (b) it "had ample opportunity to obtain discovery on Vizbee's finances

and the knowledge of its executives during fact discovery but failed to uncover any facts that

would support a claim of inducement." The defendant asserts that the plaintiff was not diligent

in seeking to add Feher and Pappu as defendants, since it has been aware of the underlying facts



                                                 2
it references to justify the amendment, since at least August 2017. For example, in late 2016, the

plaintiff came into possession "of a Vizbee slide deck" listing Feher and Pappu as its "founding

team," and the defendant identified their roles in its January 31, 2018 initial disclosures.

Moreover, at his July 2018 deposition, Pappu testified at length about the technical aspects of the

Vizbee platform, and nothing prevented the plaintiff from naming Feher and Pappu as defendants

initially or seeking to add them before September 14, 2018, the deadline to add parties and

amend the pleadings. The defendant contends that the plaintiff was or should have been aware

of the defendant's general financial situation shortly after filing this action and during fact

discovery and, in December 2017, Feher and Pappu testified about their salaries and their roles in

the company. The defendant maintains that the purported discovery that Vizbee would be unable

to pay damages is umelated to whether Feher's and Pappu's control over Vizbee may give rise to

a claim against them as individuals for induced infringement, and the plaintiff failed to identify

any new facts supporting its proposed inducement claims against Feher and Pappu. Furthermore,

the plaintiffs expert did not opine about Vizbee's alleged inability to satisfy a judgment, and no

evidence of anything the plaintiffs expert stated was submitted by the plaintiff to support its

contentions; rather, the plaintiffs "attomey['s] questions-not newly discovered facts-

' suggest[ed]' a need for an amended complaint." According to the defendant, the claims against

Feher and Pappu are futile because the proposed amendment fails to plead any factual allegations

showing that Feher and Pappu had the specific intent to cause infringement, and the defendant

would be prejudiced severely by the late amendment, given that discovery has closed.

                                      PLAINTIFF'S REPLY

        The plaintiff contends that "none of the central facts were disclosed to Touchstream until

after the September 14, 2018 deadline to amend the pleadings," since Vizbee produced its



                                                   3
financial information and provided Feher and Pappu for depositions after that date. According to

the plaintiff, Feher disclosed at his deposition that he and Pappu "were actively seeking to

expand Vizbee's infringement by targeting an additional four to five customers that he was

'confident' would be Vizbee customers by the end of2018." Moreover, "during expert

discovery," Vizbee "affirmatively asserted that its financial condition had worsened and that it

could not pay the damages sought in this case because it no longer had the money to do so.

Upon learning this new, contradictory information from Vizbee," the plaintiff made this motion

diligently. The plaintiff contends that no prejudice exists since any information the defendant

needs "can come from its own witnesses." The plaintiff maintains that the amendment is not

futile because it contains specific factual allegations that Feher and Pappu "knew of the Patents-

in-Suit no later than April 21, 2017 ," and, despite that knowledge, "proceeded to enter into a

master agreement with a customer to integrate its infringing Vizbee Platform into the customer's

products."

                                      LEGAL STANDARD

        Once the time for amending the pleadings as a matter of course expires, "a party may

amend its pleading only with the opposing party's written consent or the court's leave. The court

should freely give leave when justice so requires." Fed. R. Civ. P. 15(a)(2). "Leave to amend,

though liberally granted, may properly be denied for: 'undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc."' Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting

Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230 (1962)). "The burden to explain a delay is




                                                 4
on the party that seeks leave to amend." MacDraw, Inc. v. CIT Grp. Equip. Fin., Inc., 157 F.3d

956, 962 (2d Cir. 1998).

       "A schedule may be modified only for good cause and with the judge's consent." Fed. R.

Civ. P. 16(b)(4).


       Where, as here, a scheduling order governs amendments to the complaint, "the
       lenient standard under Rule 15(a), which provides leave to amend 'shall be freely
       given,' must be balanced against the requirement under Rule 16(b) that the Court's
       scheduling order ' [may] not be modified except upon a showing of good cause."'
       Whether good cause exists turns on the "diligence of the moving party."

       Holmes v. Grubman, 568 F.3d 329, 334-35 (2d Cir. 2009) (citations omitted).

While diligence is "the primary consideration" in determining whether the moving party satisfies

the "good cause" requirement of Rule 16(b), a district court "also may consider other relevant

factors including, in particular, whether allowing the amendment of the pleading at this stage of

the litigation will prejudice defendants." Kassner v. 2nd Avenue Delicatessen, Inc., 496 F.3d

229,244 (2d Cir. 2007). "A party fails to show good cause when the proposed amendment rests

on information 'that the party knew, or should have known, in advance of the deadline."' Perfect

Pearl Co. v. Majestic Pearl & Stone, 889 F. Supp.2d 453,457 (S.D.N.Y. 2012) (citation omitted).

       After the moving party demonstrates diligence under Rule 16, the Rule 15 standard

applies to determine whether the amendment is proper. See Nairobi Holdings Ltd v. Brown

Brothers Harriman & Co., No. 02 Civ. 1230, 2006 WL 2242596, at *3 (S.D.N.Y. Aug. 3, 2006)

("The standards of Rule 16(b) must be met first and can not be short-circuited by an appeal to

those of Rule 15(a).") (quotation marks and citation omitted). "On motion or on its own, the

court may at any time, on just terms, add or drop a party." Fed. R. Civ. P. 21.




                                                 5
                            APPLICATION OF LEGAL STANDARD

        The January 29, 2018 scheduling order governs thejoinder of additional parties and

amendment of the pleadings as follows: "Except for good cause shown, any motion to join

additional parties must be filed by September 14, 2018," and "[e]xcept for good cause shown,

any motion to amend pleadings must be filed by September 14, 2018." Thus, the plaintiff must

establish good cause to join Feher and Pappu and amend the complaint, given that the time to

join additional parties and to amend the pleadings expired on September 14, 2018.

                                              Good Cause

        Although the plaintiff asserts that it seeks to add claims against Feher and Pappu "[ a]s a

result of new facts recently discovered during expert discovery," it fails to identify the facts it

alleges it learned for the first time "during expert discovery" that: (a) form the bases for the

proposed inducement of infringement claims against Feher and Pappu; or (b) bear on the liability

of the proposed additional defendants. Transcript pages from the depositions of the plaintiffs

expert, Feher and Pappu, submitted in support of the plaintiffs motion, do not show that the

plaintiff learned any facts, previously unknown, bearing on Feher's and Pappu's liability for the

proposed inducement of infringement claims.

        The plaintiff identifies, as a reason for adding claims against Feher and Pappu, the

suggestions made by the defendant's counsel through deposition questions of the plaintiffs

expert witness, concerning the defendant's ability to pay damages. However, counsel's

suggestions are not facts. Whether and to what extent the defendant will be able to pay damages,

if it is found liable by the trier of facts, is not relevant to the: (i) facts underlying the elements of

the proposed inducement of infringement claims against Feher and Pappu; and (ii) factors that

must be considered in determining good cause. Having failed to identify any new facts unknown



                                                    6
to the plaintiff prior to the deadline to amend the complaint, September 14, 2018, that form the

bases of its proposed inducement of infringement claims against Feher and Pappu, the plaintiff

failed to establish that it acted diligently in amending the complaint.

         The plaiµtiff asserts that no prejudice will attend the defendant or any proposed defendant

because "the information can come from [the defendant's] own witnesses." However, discovery

closed in this action, including factual discovery which closed on October 6, 2018. Amending

the complaint at this time would prejudice Vizbee, Feher and Pappu by depriving them of an

opportunity to conduct any discovery in connection with the plaintiffs proposed inducement of

infringement claims, which entail elements not present in the original infringement claims. The

plaintiff did not explain what, if anything, prevented it from learning timely about the

defendant's ability to pay damages should the plaintiff prevail. The plaintiffs contention that no

prejudice would attend the defendant or any proposed defendant because "the information can

come from [the defendant's] own witnesses" is rejected as meritless. The Court finds that the

plaintiff did not establish good cause to amend the complaint. See Perfect Pearl Co., 889 F.

Supp.2d at 457.

                                          CONCLUSION

         For the foregoing reasons, the plaintiffs motion to amend the complaint, Docket Entry

No. 111, is denied. The parties are directed to file, unredacted, all documents in connection with

the plaintiffs motion that were previously redacted and not filed.

Dated:    New York, New York                           SO ORDERED:
          July 23, 2019


                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  7
